WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed JJO by Examiner J. J. O’Connor, Jr., on the invoice covered by the appeals for reappraisement herein, consists of Anthracene (96/97%), a coal-tar chemical provided for in Paragraph 27(a) (1), Tariff Act of 1930 and appraised on the basis of American selling price as that is defined in Section 402(e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the correct American selling price for this merchandise, defined as aforesaid, is 27‡ per lb., net packed.
IT IS FURTHER STIPUATED AND AGREED that this appeal for reap-praisement be submitted on this stipulation.
On the agreed facts, I find American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise in question and that such value is 27 cents per pound, net, packed.
Judgment will be entered accordingly.